
	

116 HR 4409 IH: People Empowerment Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 4409
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2019
			Mr. San Nicolas introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require approval through referendum for any increases to any locally enacted and administered
			 taxes or issuances of any municipal bond in an amount greater than
			 $25,000,000, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the People Empowerment Act. 2.FindingsCongress finds as follows:
 (1)The Guam Legislature enacted Guam Public Law 24–222 in 1998, requiring voter referendum for any tax increases and any issuance of General Obligation Bond in an amount greater than $25,000,000.
 (2)The Guam Legislature has circumvented Guam Public Law 24–222, passing local tax increases and entered into 28 General Obligation Bonds, 16 of which were in excess of $25,000,000 without ratification by the voters of Guam.
 (3)When public laws expressly mandate the involvement of the electorate with their vote on specific matters of law, such laws must be respected, and the people must be afforded the opportunity to vote.
 (4)Congress will act to protect the people of Guam’s authority in determining increases in taxes paid to their local government by ratifying such power in the Organic Act of Guam.
 3.Voter approval required for certain revenue lawsThe Organic Act of Guam (48 U.S.C. 1421 et seq.) is amended by inserting after section 11, the following:
			
 11A.Conditions for Laws Related to Taxation and Issuance of Bonds(a)Notwithstanding section 11, a law enacted by the Government of Guam that provides for issuance of municipal bonds in an amount greater than $25,000,000, an increase in a tax, or the imposition of a new tax—
 (1)shall not contain any provision except those necessary to enact the issuance, increase, or imposition; and
 (2)shall not take effect until after the law is approved by a simple majority of voters on a referendum on the law held in accordance with this section.
 (b)Not more than 10 days after a law that provides for issuance of a municipal bond in an amount greater than $25,000,000, an increase in a tax, or the imposition of a new tax is enacted, the Secretary of the Guam Legislature shall transmit to the Guam Election Commission the full text of the law.
 (c)The question of whether the voters of Guam approve or disapprove of the law transmitted under subsection (b) shall be placed on the ballot at the next General Election that is 90 days or more after such transmission.
 (d)Not less than 30 days before a General Election described in subsection (c), the Guam Election Commission shall—
 (1)cause to appear in a daily periodical of mass publication on Guam the full text of the law transmitted under subsection (b); and
 (2)ensure that the following is included in the voter education packet sent to voters before the General Election for which the referendum on the law is included on the ballot:
 (A)The full text of the law transmitted under subsection (b). (B)An explanation of the pros and cons of each position on the question of the law transmitted under subsection (b).
 (C)Other information necessary for voters to arrive at an informed position on the question of the law transmitted under subsection (b).
 (e)This section may be waived during a state of emergency declared by a two-thirds vote of the Guam Legislature and signed by the Governor of Guam. A waiver under this subsection shall only apply during such state of emergency. A tax or increase instituted during a waiver under this subsection shall not be valid or enforceable after the state of emergency has ended, except to the extent that amounts were due and not paid under that tax or increase during the state of emergency.
 (f)This section shall not be interpreted to require voter ratification of a tax increased or imposed or a bond issued by the Government of the United States of America.
 (g)This section shall continue to apply after de-linkage of the Guam income tax from the Internal Revenue Code of 1986 (or a successor Federal tax code), should such a de-linkage occur..
		
